Citation Nr: 0944486	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-28 383a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served in the Pennsylvania National Guard from 
1949 to 1950.  He participated in training exercises from 
July 30, 1949 to August 13, 1949 and July 29, 1950 to August 
7, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
declined to reopen the Veteran's claims for service 
connection for bilateral hearing loss and for bilateral 
chronic otitis media and perforated left tympanic membrane 
(previously claimed as bilateral ear injury).  Subsequently, 
in a February 2009 rating decision, the RO determined that 
new and material evidence had been submitted, reopened the 
claims, and granted the claim as to bilateral chronic otitis 
media and perforated left tympanic membrane (denying the 
claim as to bilateral hearing loss).  

The Board observes that the RO has granted the full benefits 
sought in regard to the issue of service connection for 
bilateral chronic otitis media and perforated left tympanic 
membrane and the Veteran's representative did not address 
this issue in his September 2009 brief.  As full benefits 
have been granted, the issue of service connection for 
bilateral chronic otitis media and perforated left tympanic 
membrane is no longer on appeal.

In July 1994 the Veteran submitted an informal claim that, 
inter alia, stated that he wished to apply for service 
connection for tinnitus.  This issue was not addressed by the 
RO and, as such, is a pending claim, see 38 C.F.R § 3.160(c) 
(2009), that is hereby REFERRED to the RO for appropriate 
action.  

In November 2008, the Veteran, accompanied by his spouse and 
representative, appeared at a videoconference hearing held 
before a Decision Review Officer in Philadelphia, 
Pennsylvania.  A transcript of that hearing has been 
associated with the claims file.

The appeal, on the matter of entitlement to service 
connection for bilateral hearing loss, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran did not file a timely appeal with respect the 
March 1952 rating decision denying entitlement to service 
connection for an ear condition.  

2.  Evidence received since the March 1952 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.



CONCLUSIONS OF LAW

1.  The March 1952 rating decision which denied entitlement 
to service connection for an ear condition is final. 38 
U.S.C.A. §§ 7104, 7105 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

2.  Evidence received since the March 1952 decision is new 
and material and the claim of entitlement to service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio, 16 Vet. App. 183.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in August 2004, prior to 
adjudication, which informed him that new and material 
evidence was needed to reopen a claim of entitlement to 
service connection for any ear condition and what evidence 
and information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
A July 2008 letter further advised the Veteran of the 
requirements needed to reopen a claim based on new and 
material evidence, the requirements needed to establish 
entitlement to service connection, and what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (Holding that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial.).  Medical records and hearing testimony 
were subsequently added to the claims file.    

The Veteran also was informed in the July 2008 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although additional 
notice was provided to the Veteran after the February 2005 
adjudication by the RO, the Board finds that new and material 
evidence has been received so the full benefit sought, with 
respect to this issue, has been granted and there is no 
prejudice to the Veteran.  

New and Material Evidence

The Veteran seeks to reopen his claim of service connection 
for any ear injury, to specifically include bilateral hearing 
loss, last denied in March 1952.  Having carefully considered 
the evidence of record in light of the applicable law, the 
Board finds that new and material evidence has been submitted 
and the claim will be reopened.  

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Knightly v. Brown, 6 Vet. App. 200 (1994).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
Id.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the issue of whether new and material evidence has been 
presented, sufficient to reopen a claim, any determination 
made by the RO is not binding on the Board; the Board must 
decide whether evidence has been received that is both new 
and material before reopening the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998);  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Veteran submitted a claim of entitlement to service 
connection for bilateral perforated eardrums in November 
1951.  In March 1952, the time of the RO's initial rating 
decision, the evidence of record included documentation of 
the Veteran's service in the National Guard and his service 
treatment records.  Records from an August 1950 examination 
reflect that the Veteran had bilateral perforated eardrums 
and ear chronic infection.  The RO denied the Veteran's claim 
of entitlement to service connection on the basis that there 
was no evidence of an injury during qualifying service.  The 
Veteran did not timely appeal this decision.

In June 2004, the Veteran filed a claim to reopen, which was 
denied by the RO in February 2005.  The evidence on file at 
the time of the February 2005 rating decision consisted of a 
lay statement from the Veteran, verified service personnel 
records from the National Personnel Records Center, and 
evidence of medical treatment for hearing loss with a history 
of tympanic membrane perforation and infection.

The Veteran timely appealed the February 2005 rating decision 
and submitted additional lay statements and medical records.  
In the lay statements, the Veteran provided additional 
description of his in-service injury, described as a shell 
explosion experienced without ear protection during training 
as a heavy mortar operator with the Pennsylvania National 
Guard.  

In December 2008, the Veteran was afforded a VA examination.  
The report of this examination reflects a diagnosis of 
hearing loss, a history of chronic ear infections, and a 
medical opinion that patients with chronic ear infections 
manifest symptoms such as hearing loss and tinnitus.  

In February 2009, the RO reopened the Veteran's claim of 
entitlement to service connection for any ear condition and 
granted service connection for a bilateral ear injury, 
claimed in part as chronic otitis media, from the 1950 mortar 
explosion.  As noted in the 2009 RO adjudication, subsequent 
to the 1952 rating decision, additional evidence supporting 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss has been associated with the claims 
file.  This new evidence includes report of a 2008 VA 
examination, service treatment records, additional written 
statements by the Veteran, and transcript from a November 
2008 hearing before the Board.

In order for the Veteran's claim to be reopened, there must 
be new and material evidence as to any aspect of the 
Veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence that the Veteran had qualifying service 
and experienced an in-service injury related to current 
bilateral hearing loss.

The Board notes that active military service includes any 
period of active or inactive duty training (ACDUTRA or 
INACDUTRA), including that performed by members of the 
National Guard of any state, during which the individual 
concerned was disabled from injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(24), 101(23).  As such, 
the Veteran's service personnel and treatment records, as 
well as his lay statements, indicate that he experienced an 
ear injury during a qualifying training exercise.  Further, 
the 2008 VA examination report provides evidence of bilateral 
hearing loss and a connection between that hearing loss and 
chronic ear infections.   

The Veteran's statements and the VA diagnosis and opinion are 
new and material.  They are new, because the Veteran had not 
previously provided a medical diagnosis of bilateral hearing 
loss, medical evidence relating any hearing loss to service, 
or sufficient description of an injury during qualifying 
service, and they raise a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim for service 
connection for bilateral hearing loss is reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to this extent is allowed.


REMAND

The Veteran has alleged in a June 2004 statement, and during 
a November 2008 hearing, that bilateral hearing loss resulted 
from the ear injuries he experienced during National Guard 
training in August 1950.  

As an initial matter, the Board notes that although the RO 
advised the Veteran in a February 2009 Supplementary 
Statement of the Case (SSOC) that he could submit evidence 
showing his bilateral hearing loss was secondary to his 
service connected bilateral ear injuries, it had not prior 
advised the Veteran of the type of evidence necessary to 
substantiate a claim of this nature.  While the case is in 
remand status the RO or the Appeals Management Center (AMC) 
should provide the appropriate VCAA notice and assistance.

The Board notes that in February 2009, the RO granted the 
Veteran service connection for a bilateral ear injury, to 
include bilateral chronic otitis media, for the 1950 ear 
injury.  Service connection may be granted for a disability 
which is proximately due to, or the result of, service-
connected disability.  38 C.F.R. § 3.310(a).  

Generally, when (as here) a veteran contends that a service-
connected disorder has caused or aggravated another 
disability, there must be competent medical evidence of such 
causation or aggravation. See Wallin v. West, 11 Vet. App. 
509, 512 (1998).   The Veteran was afforded a VA examination 
in December 2008 and, as noted above, received a diagnosis of 
hearing loss.  The examination report also reflects a history 
of chronic ear infections and a medical opinion that patients 
with chronic ear infections manifest symptoms such as hearing 
loss and tinnitus.  However, the report does not provide an 
opinion as to whether the Veteran's bilateral hearing loss is 
related to his service-connected ear injury.

The Veteran has presented medical evidence of a current 
hearing disability as well as evidence of an in-service 
injury and a possible medical connection between the 
disability and injury.  Consequently, the Board finds that 
additional development is required prior to final Board 
adjudication.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC must notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the evidence 
and information that he should submit, and 
the assistance that VA will provide to 
obtain evidence on his behalf.  

2.  Then, the RO or the AMC must undertake 
appropriate development to obtain a copy of 
any pertinent evidence identified, but not 
provided by, the Veteran.

3.  The AMC/RO must also return the claims 
file to (one or all of) the December 2008 
examiners (if these examiners are not 
available then the file should be provided 
to a similarly qualified examiner) for a 
review of the evidence and to ascertain the 
relationship between the bilateral hearing 
loss and service.  The Veteran's claims 
file, including any additional records 
obtained pursuant to the development 
requested above, must be made available to 
the reviewer.  The following considerations 
will govern the examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. The examiner must address whether 
the Veteran's hearing loss 
manifested during his inactive duty 
training, and/or as a result of his 
service-connected ear injury 
(specifically, on a secondary 
basis).  

c.  If the reviewer determines that 
a current examination is required in 
order to provide a reasoned opinion, 
an examination of the Veteran should 
be conducted, to include any 
appropriate tests, and a copy of the 
examination report must be 
associated with the claims file.  If 
such examination is conducted, the 
claims folder, and a copy of this 
remand, must be reviewed by the 
examiner in conjunction with the 
examination; the examiner must 
acknowledge receipt and review of 
these materials in any report.  

d.  If any examiner is unable to 
make a determination without 
resorting to mere speculation the 
examiner should so state.  A 
rationale must be provided for any 
findings rendered.

4.  Following the examination, the RO/AMC 
will review and re-adjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


